DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Embodiment 2, Figures 2 and 5, Claims 1, 2, 4-9, 11-16 and 18-21 in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground(s) that Embodiments 4 and 5 are improperly grouped.  The Examiner can agree that Embodiment 4 should be Figure 4 and Embodiment 5 should be Figures 6 and 7.  Still the traversal is not found to be an issue with the current election as Applicant has elected Embodiment 2 and does not contend that the grouping for Embodiment 2 is incorrect.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kulke et al. [US 2013/00211241].
Claim 1, Kulke et al. discloses a solenoid [1], comprising: a housing [2]; a pole piece [15]; an end plate [3] formed with or coupled to the housing [2; figure 1]; a wire coil [11] arranged within the housing [2]; a permanent magnet [4] arranged between the pole piece [15] and the end plate [3; figure 1]; an armature [9] configured to selectively move between a first position and a second position in response to a current applied to the wire coil [paragraph 0039]; and a spring [10] biased between the armature [9] and the pole piece [15], wherein when the wire coil [11] is de-energized, the armature is maintained in at least one of the first position and the second position, and wherein the first position is configured to be maintained by the spring and the second position is configured to be maintained by magnetic attraction between the armature [9] and the permanent magnet [4; paragraph 0039] through engagement between the armature [9]  and the pole piece [15].

Claim 15, Kulke et al. discloses the solenoid of claim 8, wherein the permanent magnet [4] is arranged axially between the pole piece [15] and the end plate [3; figure 1] and wherein the permanent magnet is axially charged [axial magnetization is needed to latch the armature as described; paragraphs 0011and 0013].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulke et al. [US 2013/00211241] in view of Morita et al. [US 2002/0093408].
Claim 2, Kulke et al. discloses the solenoid of claim 1, a portion of the armature [9] extending past the housing, but fails to teach a pin coupled to the armature.
	Morita et al. teaches a solenoid with an armature [5] having a pin [7] coupled thereto to [figure 1] to transfer the force/motion of the armature to a load [paragraph 0042, figures 1-3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the pin of Morita et al. to the armature of the solenoid of Kulke 
Claim 9, Kulke et al. discloses the solenoid of claim 8, a portion of the armature [9] extending past the housing, but fails to teach a pin coupled to the armature.
Morita et al. teaches a solenoid with an armature [5] having a pin [7] coupled thereto to [figure 1] to transfer the force/motion of the armature to a load [paragraph 0042, figures 1-3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the pin of Morita et al. to the armature of the solenoid of Kulke et al. in order to transfer the force/motion of the armature to a load [paragraph 0042; figures 1-3].
Claim 16, Kulke et al. discloses a solenoid [1], comprising: a housing [2]; a pole piece [15]; an end plate [3] formed with or coupled to the housing [2; figure 1]; a wire coil [11] arranged within the housing [2]; a permanent magnet [4] arranged between the pole piece [15] and the end plate [3]; an armature [9] configured to move between a first position and a second position in response to a current applied to the wire coil [paragraph 0039]; and a spring [10] configured to bias the armature [9], wherein when the wire coil is de-energized, the armature is maintained in at least one of the first position and the second position, and wherein the first position is configured to be maintained by the spring and the second position is configured to be maintained by magnetic attraction between the armature [9] and the permanent magnet [4; paragraph 0039] through engagement between the armature [9] and the pole piece [15].
Kulke et al. fails to teach a pin coupled to the armature.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the pin of Morita et al. to the armature of the solenoid of Kulke et al. in order to transfer the force/motion of the armature to a load [paragraph 0042; figures 1-3].

Claims 4-7 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulke et al. [US 2013/00211241] in view of Morita et al. [US 2002/0093408], as applied to claim 2, 9 and 16 above, and further in view of Takeuchi et al. [US 2004/0093715].
	Claim 4, Kulke et al. as modified discloses the solenoid of claim 2, with the exception of the pole piece includes a bearing protrusion that extends axially from the end plate and that includes a bearing surface that slidably receives the pin.
	Takeuchi et al. teaches an actuator with an armature [41] with a pin [45/46] coupled thereto, including a bearing protrusion [80] that extends axially from the end plate [11] and that includes a bearing surface that slidably receives the pin [45/46; figure 1A; paragraph 0067].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the bearings of Takeuchi et al. in the solenoid of Kulke et al. as modified in order to provide a smooth sliding surface for the pin.
Claim 5, Kulke et al. as modified discloses the solenoid of claim 4, wherein Kulke et al. further discloses that the pole piece includes a thin-walled portion [15.1 which is 
Claim 6, Kulke et al. as modified discloses the solenoid of claim 1, wherein Kulke et al. further discloses that the permanent magnet [4] is arranged axially between the pole piece [15] and the end plate [3; figure 1].
Claim 7, Kulke et al. as modified discloses the solenoid of claim 1, wherein Kulke et al. further discloses that the permanent magnet is axially charged [axial magnetization is needed to latch the armature as described; paragraphs 0011and 0013].
Claim 11, Kulke et al. as modified discloses the solenoid of claim 9, with the exception of the pole piece includes a bearing protrusion that extends axially from the end plate and that includes a bearing surface that slidably receives the pin.
	Takeuchi et al. teaches an actuator with an armature [41] with a pin [45/46] coupled thereto, including a bearing protrusion [80] that extends axially from the end plate [11] and that includes a bearing surface that slidably receives the pin [45/46; figure 1A; paragraph 0067].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the bearings of Takeuchi et al. in the solenoid of Kulke et al. as modified in order to provide a smooth sliding surface for the pin.
Claim 12, Kulke et al. as modified discloses the solenoid of claim 11, wherein Kulke et al. further discloses that the pole piece includes a thin-walled portion [15.1 which is smaller in cross section than base 15] that is dimensioned so that magnetic flux generated by the permanent magnet saturates in the thin-walled portion.

Claim 14, Kulke et al. as modified discloses the solenoid of claim 13, wherein Kulke et al. further discloses that the pole piece includes an armature surface and a spring surface, and wherein the armature surface is axially separated from the spring surface and the spring is in engagement with the spring surface [figure 1].
Claim 18 Kulke et al. as modified discloses the solenoid of claim 16, with the exception of the pole piece includes a bearing protrusion that extends axially from the end plate and that includes a bearing surface that slidably receives the pin.
	Takeuchi et al. teaches an actuator with an armature [41] with a pin [45/46] coupled thereto, including a bearing protrusion [80] that extends axially from the end plate [11] and that includes a bearing surface that slidably receives the pin [45/46; figure 1A; paragraph 0067].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the bearings of Takeuchi et al. in the solenoid of Kulke et al. as modified in order to provide a smooth sliding surface for the pin.
Claim 19, Kulke et al. as modified discloses the solenoid of claim 17, wherein Kulke et al. further discloses that the pole piece includes a thin-walled portion [15.1 which is smaller in cross section than base 15] that is dimensioned so that magnetic flux generated by the permanent magnet saturates in the thin-walled portion.

Claim 21, Kulke et al. as modified discloses the solenoid of claim 20, wherein Kulke et al. further discloses that the pole piece includes an armature surface and a spring surface, and wherein the armature surface is axially separated from the spring surface and the spring is in engagement with the spring surface [figure 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837